DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant’s specification should be updated to reflect the issuing of the parent application to USPN 11,124,535.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9 and 15-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Furlano et al. (USPA 2013/0267693).
Regarding Claims 7, 9, and 15-18, Furlano teaches a method for preparing a steviol glycosides composition and the steviol glycosides composition made from the claimed method, as Furlano teaches a method of making a crystalline rebaudioside B from rebaudioside A and the crystalline rebaudioside B itself, the method of making comprising the steps of: providing a rebaudioside A composition, mixing the rebaudioside A with a base and water to yield an alkaline mixture consisting of the rebaudioside A, the base and water, (Paragraphs 25-29), where water is the solvent, holding the alkaline mixture for a period of time to convert a portion of rebaudioside A to rebaudioside B, lowering the pH of the mixture by adding an acid to yield a pH reduced mixture, and isolating crystalline rebaudioside B from the pH reduced mixture (Columns 30-32). Furlano teaches that for the step of adding acid, the acid is added to reduce the pH to a range of from pH 6-8, or approximately around neutral pH of 7, and that Applicants have discovered that after addition of acid to neutralize the mixture, the rebaudioside B (in Form 1) is crystallized and precipitated out of solution (Paragraph 41). Therefore, the above disclosure relating to pH and subsequent crystallization of the rebaudioside B of Furlano is seen to read on the claimed limitation of wherein the crystallization is carried out at a pH of 7 or below. Furlano further teaches the crystalline rebaudioside B thus obtained has a purity of greater than 80% by weight or up to greater than 99% by weight (Paragraph 46). Therefore, Furlano is seen to anticipate the aforementioned claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furlano et al. (USPA 2013/0267693) in view of Lehmann (WO 2013/110673) and Bridges et al. (USPA 2012/0269954), all made of record by Applicant.
Examiner’s Note: USPA 2015/0031868 to Lehmann is being used in the following rejection as the US Equivalent to the WO document.
Regarding Claims 1-6, 8, and 10-14, Furlano teaches a steviol glycosides composition and a method for preparing a steviol glycosides composition, and teaches a crystalline rebaudioside B from rebaudioside A, and a method of making comprising the steps of: providing a rebaudiosides A composition, mixing the rebaudioside A with a base and water to yield an alkaline mixture consisting of the rebaudioside A, the base and water, (Paragraphs 25-29), holding the alkaline mixture for a period of time to convert a portion of rebaudioside A to rebaudioside B, lowering the pH of the mixture by adding an acid to yield a pH reduced mixture, and isolating crystalline rebaudioside B from the pH reduced mixture (Columns 30-32). Furlano teaches that for the step of adding acid, the acid is added to reduce the pH to a range of from pH 6-8, or approximately around neutral pH of 7, and that Applicants have discovered that after addition of acid to neutralize the mixture, the rebaudioside B (in Form 1) is crystallized and precipitated out of solution (Paragraph 41). Therefore, the above disclosure relating to pH and subsequent crystallization of the rebaudioside B of Furlano is seen to read on the claimed limitation of wherein the crystallization is carried out at a pH of 7 or below. Furlano further teaches the crystalline rebaudioside B thus obtained has a purity of greater than 80% by weight or up to greater than 99% by weight (Paragraph 46). Furlano teaches converting the thus formed Form 1 rebaudioside B into another form, such as Form 3, by suspending the Form 1 rebaudioside B in an ethanol and water solution, where the concentration of ethanol can range from 70-97% and the concentration of water ranging from 3 to 30% (Paragraph 82), and teaches in Example 3 where the Form 1 rebaudioside B that was obtained in Example 1a and had a purity of 98.4% rebaudioside B (Paragraph 95) was converted to Form 3 rebaudioside B by suspending Form 1 in a solution of 90% ethanol and 10% water, heating, filtering and the resulting crystalline composition was the crystalline Form 3 rebaudioside B (Paragraph 107). Therefore, in the formation of crystalline Form 3 rebaudioside B,  Furlano teaches the claimed method steps of producing a steviol glycoside composition, combining the steviol glycoside composition with a solvent mixture to form a steviol glycoside solution and crystallizing a steviol glycoside composition from the steviol glycoside solution. 
Since Furlano teaches using the Form 1 rebaudioside B, which has a purity greater than 80% or greater than 99%, in the reaction to convert it to Form 3, it is understood that the purity of the resulting Form 3 rebaudioside B would not be affected by the conversion reaction, thereby maintaining the purity of the resulting Form 3 rebaudioside B to be in the range of greater than 80% to greater than 99% by weight.
Regarding Claim 8 in particular, Furlano does not specifically teach the first method step of producing a steviol glycoside composition comprising kaurenoic acid by fermentation, or where the steviol glycoside is fermentatively produced, or the steviol glycosides composition which comprises kaurenoic acid in the claimed amounts or below the claimed amounts.
Lehmann teaches of a fermentation broth comprising diterpene and or glycosylated diterpene and methods of preparing at least one steviol glycoside including rebaudiosides A and B from such fermentation broth (Paragraphs 16-23). Lehman teaches of known pathways to form steviol glycosides and teaches that currently, steviol glycosides are extracted from the Stevia plant, and that in Stevia, kaurenoic acid, an intermediate in gibberellic acid biosynthesis, is converted into the tetracyclic diterpene steviol, which then proceeds through a multi-step glycosylation pathway to form various steviol glycosides (Paragraphs 5, 7-15). Specifically, Lehman teaches the invention comprises using a microorganism comprising one or more nucleotide sequences encoding a polypeptide having kaurenoic acid-13-hydroxylase activity (Paragraphs 49-52) and teaches that for the purposes of this invention, a polypeptide having ent-kaurene oxidase activity is a polypeptide capable of catalyzing oxidation reactions to give kaurenoic acid and the polypeptide having kaurenoic acid 13-hydroxylase activity is one which is capable of catalyzing the formation of steviol which can be further formed into rebaudioside A through other reactions involving steviol (Paragraphs 61-66). Therefore, since kaurenoic acid is a known precursor to the steviol glycoside sweeteners, one of ordinary skill in the art would have reasonably expected some amount of kaurenoic acid to be present in the starting rebaudioside A containing composition of Furlano.
The specific limitation of the steviol glycoside composition comprising kaurenoic acid are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above reference teaches the claimed protein components, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. Thus the previously mentioned limitations of Claims 1-6, 8 and 10-14 are shown by the above reference.  Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Furlano in view of Lehmann do not specifically teach where the crystallization is carried out at pH 5.0 or below, or at pH 4.0 or below. It is noted that Furlano teaches that Form 3 of rebaudioside B is characterized as having low solubility in water and moderate solubility in ethanol  (Paragraph 70) and also teaches, as set forth above, that dropping the pH to the range of pH 6 to 8 or around neutral pH 7 allows for the rebaudioside B to crystalline and precipitate out of solution. Therefore, considering the teachings of Furlano, one of ordinary skill in the art would be motivated to keep the pH of the crystallization reaction occurring in the conversion of Form 1 to Form 3 below about pH 7 to ensure the rebaudioside B sufficiently crystallizes out of the solvent mixture.
In addition, Bridges teaches of compositions comprising rebaudioside B and teaches that rebaudioside B has relatively high solubility in neutral pH solution (Paragraph 23) and teaches that rebaudioside B may be precipitated from solutions by decreasing the solution pH (Paragraph 38), which is also seen above in the method of Furlano. Bridges teaches that rebaudioside B is essentially transformed into its essentially insoluble protonated form in room temperature water at pH values lower than 4.5 (Paragraph 38). Therefore, the prior art appears to be in agreement about pH values lower than about pH 7 allowing for decreased solubility of rebaudioside B and ability of it to precipitate out of solution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conversion reaction to form crystallized Form 3 rebaudioside B as taught by Furlano to have also been done at a pH lower than about pH 7 or even as low as pH 4.5 in order to maximize the amount of crystalline Form 3 rebaudioside B that precipitates out of the solvent mixture. Given the guidelines taught by the prior art, optimizing the pH for the formation of crystalline rebaudioside B would have been well within the skill of one of ordinary skill in the art.
Regarding the limitation of where the claimed method step of crystallization at a pH of 7.0 or below “thereby to reduce the amount of kaurenoic acid in the steviol glycoside composition”, or the claimed compositions where the kaurenoic acid is no more than the claimed amounts, it is noted that such claim limitations are seen as a direct result of the claimed method steps being carried out. Therefore, since the cited prior art teaches and renders obvious the claimed method and renders obvious the use of a pH of 7.0 or below for carrying out the crystallization reaction, one of ordinary skill in the art would have reasonably expected the claimed limitations of reducing kaurenoic acid to have occurred as well, to some extent. Applicant appears to be recognizing latent properties or additional advantages of the claimed method and it has been found that a patent cannot be granted for the mere recognition of latent properties in the prior art, and such recognition does not render obvious an otherwise known invention. "The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." See Exparte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) and MPEP 2145 Part II.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11,124,535. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-16 of the issued patent recite more specific methods of preparing the claimed steviol glycosides composition comprising the same claimed method steps and producing thus claimed composition comprising one or more steviol glycosides which comprise kaurenoic acid in no more than the claimed amounts by virtue of the same method steps being carried out. Therefore, Applicant’s claims would have been obvious over Claims 1-16 of the issued patent for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        11/28/2022